Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered.  Applicant has amended the claims to include in the feature “a difference between a gradient”… the feature “being selected based on a correlation of the first regression equation”.  Applicant’s arguments are based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakubo et al (US 2015/0380282 A1)(“Funakubo”) in view of Baseman et al (US 2014/0031969 A1)(“Baseman”) and of ELBsat et al (US 2015/0169795 A1)(“ELBsat”) and of Stupp (US 2018/0181704 A1).
Re claim 12:
Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110) , and achieving a stable plasma for plasma processing  (para. 0032) including
An analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096),  and target values (para. 0096) and therefore corresponds to an analysis unit, using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088) 
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state the terms ,  Funakubo discloses first and second equations which have coefficients which represent the gradient or slope as stated above, and which are well known in the art, and correspond to regression equations, which are well known in the art.  The combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination of variables or parameters,  are also disclosed by Funakubo, as stated above.
Funakubo does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, and the value being selected based on a correlation of the first regression equation.
Baseman, in the same field of endeavor of control of a plasma etch process (para. 0020), discloses preventing process drift (para. 0020), which is a disclosure of control of a process for running stably.  Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
ELBsat in the same field of endeavor of  determining regression coefficients (para. 0001), discloses  receiving a model,  which is a multivariate equation model (para. 0116)  and using gradient method in the model (para. 0093), comparing values calculated by first and second regression equations and comparing to a threshold value (para. 0089-0090, 0093, and 0120) in which the predicted value which is the calculated value is compared to a historical value (para. 0076), which is a disclosure of comparing the present predicted or calculated value to a previously provided or calculated value, as ELBsat discloses updating the model (para. 0012), which is also a disclosure of basing the present calculated value on a previously presented or calculated value.
Stupp, in the same field of endeavor of regression analysis (para. 0004), discloses that a predictive model using supervised-learning, which is known in the art to include neural networks, provides recommendations for values which are calculated from the model (para. 0031) using for example multivariate regression analysis (para. 0166) in which the regression calculations are used to adjust the model (para. 0130), and that the methods can be used in other disciplines, such as engineering (para. 0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the process disclosed by ELBsat with the method disclosed by Funakubo in order to obtain a regression coefficient model as disclosed by ELBsat using two regression equations which is known for use in computer programs using neural networks as disclosed by ELBsat (ELBsat, para. 0001 and 0033 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the disclosure made by Stupp with the method disclosed by Funakubo in order to obtain the benefit of the adjusting of the parameters in the model as disclosed by Stupp in order to benefit from correlation of earlier model equation by adjusting the model equation using the earlier model equation.
Re claim 13: 
Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110) , and achieving a stable plasma for plasma processing  (para. 0032) including
An analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096),  and target values (para. 0096) and therefore corresponds to an analysis unit, using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088) 
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state the terms ,  Funakubo discloses first and second equations which have coefficients which represent the gradient or slope as stated above, and which are well known in the art, and correspond to regression equations, which are well known in the art.  The combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination of variables or parameters,  are also disclosed by Funakubo, as stated above.
Funakubo does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, and the value being selected based on a correlation of the first regression equation.
Baseman, in the same field of endeavor of control of a plasma etch process (para. 0020), discloses preventing process drift (para. 0020), which is a disclosure of control of a process for running stably.  Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
ELBsat in the same field of endeavor of  determining regression coefficients (para. 0001), discloses  receiving a model,  which is a multivariate equation model (para. 0116)  and using gradient method in the model (para. 0093), comparing values calculated by first and second regression equations and comparing to a threshold value (para. 0089-0090, 0093, and 0120) in which the predicted value which is the calculated value is compared to a historical value (para. 0076), which is a disclosure of comparing the present predicted or calculated value to a previously provided or calculated value, as ELBsat discloses updating the model (para. 0012), which is also a disclosure of basing the present calculated value on a previously presented or calculated value.
Stupp, in the same field of endeavor of regression analysis (para. 0004), discloses that a predictive model using supervised-learning, which is known in the art to include neural networks, provides recommendations for values which are calculated from the model (para. 0031) using for example multivariate regression analysis (para. 0166) in which the regression calculations are used to adjust the model (para. 0130), and that the methods can be used in other disciplines, such as engineering (para. 0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the process disclosed by ELBsat with the method disclosed by Funakubo in order to obtain a regression coefficient model as disclosed by ELBsat using two regression equations which is known for use in computer programs using neural networks as disclosed by ELBsat (ELBsat, para. 0001 and 0033 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the disclosure made by Stupp with the method disclosed by Funakubo in order to obtain the benefit of the adjusting of the parameters in the model as disclosed by Stupp in order to benefit from correlation of earlier model equation by adjusting the model equation using the earlier model equation.
 The combination of Funakubo  and Baseman and ELBsat  discloses suppressing fluctuations, as Basemsn  discloses avoiding instability as stated above in the rejection of claim 12.  The reasons for combining the references are the same as stated above for claim 12.
Re claim 14:    Funakkube in view of Baseman discloses the limitations of claim 12 as stated above.  The combination of Funakubo and Baesman and ElBsat and Stupp discloses more than one parameter may be varied, as Funakubo discloses  for example conductance and opening angle of flow controller and  a parameter such as conductance and opening of the angle of the flow controller pressure for the plasma processing (para. 0082-0088 and 0106)  as stated above in the rejection of claim 12 .  The reasons for combining the references are the same reasons as stated above for claim 13.
Re claim 15:    Funakkube in view of Baseman discloses the limitations of claim 12 as stated above.    The combination of Funakubo and Baseman and ELBsat and Stupp discloses more than one parameter may be varied, as Funakubo discloses  for example conductance and opening angle of flow controller and pressure (para. 0106), which is a disclosure of plurality of parameters.  The reasons for combining the references are the same reasons as stated above for claim 13.
 Re claim 16: 
Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110) , and achieving a stable plasma for plasma processing  (para. 0032) including
An analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096),  and target values (para. 0096) and therefore corresponds to an analysis unit, using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088) 
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state the terms ,  Funakubo discloses first and second equations which have coefficients which represent the gradient or slope as stated above, and which are well known in the art, and correspond to regression equations, which are well known in the art.  The combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination of variables or parameters,  are also disclosed by Funakubo, as stated above.
Funakubo does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, and the value being selected based on a correlation of the first regression equation.
Baseman, in the same field of endeavor of control of a plasma etch process (para. 0020), discloses preventing process drift (para. 0020), which is a disclosure of control of a process for running stably.  Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
ELBsat in the same field of endeavor of  determining regression coefficients (para. 0001), discloses  receiving a model,  which is a multivariate equation model (para. 0116)  and using gradient method in the model (para. 0093), comparing values calculated by first and second regression equations and comparing to a threshold value (para. 0089-0090, 0093, and 0120) in which the predicted value which is the calculated value is compared to a historical value (para. 0076), which is a disclosure of comparing the present predicted or calculated value to a previously provided or calculated value, as ELBsat discloses updating the model (para. 0012), which is also a disclosure of basing the present calculated value on a previously presented or calculated value.
Stupp, in the same field of endeavor of regression analysis (para. 0004), discloses that a predictive model using supervised-learning, which is known in the art to include neural networks, provides recommendations for values which are calculated from the model (para. 0031) using for example multivariate regression analysis (para. 0166) in which the regression calculations are used to adjust the model (para. 0130), and that the methods can be used in other disciplines, such as engineering (para. 0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the process disclosed by ELBsat with the method disclosed by Funakubo in order to obtain a regression coefficient model as disclosed by ELBsat using two regression equations which is known for use in computer programs using neural networks as disclosed by ELBsat (ELBsat, para. 0001 and 0033 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the disclosure made by Stupp with the method disclosed by Funakubo in order to obtain the benefit of the adjusting of the parameters in the model as disclosed by Stupp in order to benefit from correlation of earlier model equation by adjusting the model equation using the earlier model equation.
 The combination of Funakubo and Baseman and ELBsat and Stupp discloses an analysis unit, as  Funakubo also discloses an analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096) and target values (para. 0096) using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088), which Funakubo discloses  to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110)  comprising
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state,  is a disclosure of first and second equations, the equations are regression equations which is within the ordinary skill in the art to recognize  for the reasons stated above, and the combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination for the reasons stated above.
. Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman.
Re claim 17:
Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110) , and achieving a stable plasma for plasma processing  (para. 0032) including
An analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096),  and target values (para. 0096) and therefore corresponds to an analysis unit, using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088) 
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state the terms ,  Funakubo discloses first and second equations which have coefficients which represent the gradient or slope as stated above, and which are well known in the art, and correspond to regression equations, which are well known in the art.  The combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination of variables or parameters,  are also disclosed by Funakubo, as stated above.
   Funakubo does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, and the value being selected based on a correlation of the first regression equation.
Baseman, in the same field of endeavor of control of a plasma etch process (para. 0020), discloses preventing process drift (para. 0020), which is a disclosure of control of a process for running stably.  Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
ELBsat in the same field of endeavor of  determining regression coefficients (para. 0001), discloses  receiving a model,  which is a multivariate equation model (para. 0116)  and using gradient method in the model (para. 0093), comparing values calculated by first and second regression equations and comparing to a threshold value (para. 0089-0090, 0093, and 0120) in which the predicted value which is the calculated value is compared to a historical value (para. 0076), which is a disclosure of comparing the present predicted or calculated value to a previously provided or calculated value, as ELBsat discloses updating the model (para. 0012), which is also a disclosure of basing the present calculated value on a previously presented or calculated value.
Stupp, in the same field of endeavor of regression analysis (para. 0004), discloses that a predictive model using supervised-learning, which is known in the art to include neural networks, provides recommendations for values which are calculated from the model (para. 0031) using for example multivariate regression analysis (para. 0166) in which the regression calculations are used to adjust the model (para. 0130), and that the methods can be used in other disciplines, such as engineering (para. 0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the process disclosed by ELBsat with the method disclosed by Funakubo in order to obtain a regression coefficient model as disclosed by ELBsat using two regression equations which is known for use in computer programs using neural networks as disclosed by ELBsat (ELBsat, para. 0001 and 0033 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the disclosure made by Stupp with the method disclosed by Funakubo in order to obtain the benefit of the adjusting of the parameters in the model as disclosed by Stupp in order to benefit from correlation of earlier model equation by adjusting the model equation using the earlier model equation.
The combination of Funakubo and Baseman and ELBsat and Stupp also discloses  plasma processing method using a plasma processing apparatus which uses Advanced Process Control, as Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110)  comprising
Including an analysis unit to find a combination of plasma emission wavelength
Time interval for wavelength
A parameter for plasma processing
Including obtaining a first regression equation representing correlation between emission intensity and plasma processing result from temporal change data according to a fixed recipe with respect to a target etch result
Obtaining a second regression equation representing correlation between the plasma emission intensity and plasma processing result according to a changed recipe based on experimental data with respect to the target etching result
And selecting the combination for the APC of plasma emission wavelength, time, interval, and a parameter for plasma processing , the selected combination making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value,  as Funakubo discloses different wavelengths intensities are recorded as a function of time (Fig. 3 and para. 0060),  a second regression equation correlation between plasma emission intensity and plasma processing result according to a changed recipe based on experimental data with respect to the target etching result and the combination of plasma emission wavelength, time interval and a parameter for plasma processing is selected , the combination of wavelength, time interval for the wavelength, and parameter for the plasma processing making a difference between the gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses an improvement is made to the process to shorten the plasma transition state (para. 0032), which corresponds to a decrease in fluctuation, by using the experimental data as stated above, and as Funakubo discloses using the experimental data from the data collected before correction (para. 0105-0106), which is a disclosure of a fixed recipe   to set the target value using feedforward control (para. 0108) .
  Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman.
Re claim 18: 
Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110) , and achieving a stable plasma for plasma processing  (para. 0032) including
An analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096),  and target values (para. 0096) and therefore corresponds to an analysis unit, using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088) 
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state the terms ,  Funakubo discloses first and second equations which have coefficients which represent the gradient or slope as stated above, and which are well known in the art, and correspond to regression equations, which are well known in the art.  The combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination of variables or parameters,  are also disclosed by Funakubo, as stated above.
Funakubo does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, and the value being selected based on a correlation of the first regression equation.
Funakubo does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, and the value being selected based on a correlation of the first regression equation.
Baseman, in the same field of endeavor of control of a plasma etch process (para. 0020), discloses preventing process drift (para. 0020), which is a disclosure of control of a process for running stably.  Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
ELBsat in the same field of endeavor of  determining regression coefficients (para. 0001), discloses  receiving a model,  which is a multivariate equation model (para. 0116)  and using gradient method in the model (para. 0093), comparing values calculated by first and second regression equations and comparing to a threshold value (para. 0089-0090, 0093, and 0120) in which the predicted value which is the calculated value is compared to a historical value (para. 0076), which is a disclosure of comparing the present predicted or calculated value to a previously provided or calculated value, as ELBsat discloses updating the model (para. 0012), which is also a disclosure of basing the present calculated value on a previously presented or calculated value.
Stupp, in the same field of endeavor of regression analysis (para. 0004), discloses that a predictive model using supervised-learning, which is known in the art to include neural networks, provides recommendations for values which are calculated from the model (para. 0031) using for example multivariate regression analysis (para. 0166) in which the regression calculations are used to adjust the model (para. 0130), and that the methods can be used in other disciplines, such as engineering (para. 0242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the process disclosed by ELBsat with the method disclosed by Funakubo in order to obtain a regression coefficient model as disclosed by ELBsat using two regression equations which is known for use in computer programs using neural networks as disclosed by ELBsat (ELBsat, para. 0001 and 0033 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the disclosure made by Stupp with the method disclosed by Funakubo in order to obtain the benefit of the adjusting of the parameters in the model as disclosed by Stupp in order to benefit from correlation of earlier model equation by adjusting the model equation using the earlier model equation.
The combination of  Funakubo and Baseman and ELBsat and Stupp also discloses an analysis method including finding a combination of plasma emission wavelength, time interval for plasma emission wavelength, and a parameter for plasma processing, as Funakubo discloses he pressure and flow rate have correlation with the target value of exhaust efficiency (para. 0123-0124), which controls the suppressing of fluctuations  (para. 0051)    to suppress fluctuations under control in the plasma processing by feedback or feedforward control (para. 0051)
The first regression equation representing a correlation between plasma emission intensity and plasma processing result from temporal change date of the plasma processing according to fixed recipe with respect to a target etching result, as Funakubo discloses different wavelengths intensities are recorded as a function of time (Fig. 3 and para. 0060),  a second regression equation correlation between plasma emission intensity and plasma processing result according to a changed recipe based on experimental data with respect to the target etching result and the combination of plasma emission wavelength, time interval and a parameter for plasma processing is selected , the combination of wavelength, time interval for the wavelength, and parameter for the plasma processing making a difference between the gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses an improvement is made to the process to shorten the plasma transition state (para. 0032), which corresponds to a decrease in fluctuation, by using the experimental data as stated above .
                       Baseman also discloses dealing with high dimensional process variables (para. 0004) to reduce the process variation (para. 0004), the variables having complex interrelationships (para. 0004 and 0026), which is also a disclosure of a process running more stably.  In a model of the process, regression using vectors includes more variables in an array than a tensor-based model (para. 0022, 0025, and 0027-0029), and Baseman discloses a tensor-input model which directly operates on the tensor rather than a vector-input model is preferred (para. 0022-0023 and 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Baseman with the apparatus disclosed by Funakubo in order to obtain the benefits of avoiding instability disclosed by Baseman.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895